                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT
                                   5                             NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     MARIO F. BARRAILLIER,                           Case No. 19-cv-08330-WHO (PR)

                                   8
                                                         Plaintiff,
                                                                                         ORDER GRANTING
                                   9
                                                 v.                                      DEFENDANTS’ MOTION FOR
                                                                                         SUMMARY JUDGMENT
                                  10     J. ALVAREZ, et al.,
                                                                                         Dkt. No. 41
                                  11
                                                         Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                         INTRODUCTION
                                  14          Plaintiff Mario F. Barraillier alleges in this 42 U.S.C. § 1983 suit that two Salinas
                                  15   Valley prison guards used excessive force on him on March 8, 2018, and other guards
                                  16   failed to intervene. He raises both federal and state law claims. Defendants move for
                                  17   summary judgment because he failed to exhaust administrative remedies prior to filing suit
                                  18   and failed to comply with the state’s presentation requirement regarding tort claims.
                                  19   Exhaustion and presentation of tort claims prior to filing suit against a state entity or
                                  20   official are mandatory. Barraillier failed to oppose the motion and never asked for an
                                  21   extension of time to file an opposition. In light of the record before me, defendants’
                                  22   motion for summary judgment is GRANTED.
                                  23                                         BACKGROUND
                                  24          Barraillier alleges that on March 8, 2018, while he was in the medical unit at
                                  25   Salinas Valley State Prison, guards Alvarez and Ramirez used excessive force on him in
                                  26   violation of the Eighth Amendment. He further alleges guards Bock, Virrueta, Sanchez,
                                  27   and Lopez were present, but failed to intervene to stop the attack. (Order of Service, Dkt.
                                  28   No. 19 at 2-3.)
                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 2 of 11




                                   1          (a)     Initial Submission at the California Healthcare Facility
                                   2          On May 18, 2018, Barraillier, while housed at the California Healthcare Facility
                                   3   (CHCF) in Stockton, filed an inmate grievance regarding the March 2018 events at Salinas
                                   4   Valley State Prison (SVSP). (Mot. for Summ. J. (MSJ), Dkt. No. 41 at 10.) CHCF
                                   5   received the grievance on May 22; it was given Institutional Log No. CHCF-B-18-01930.
                                   6   (Id.) In the grievance, Barraillier alleged that on May 16, 2018 he received at CHCF a “u-
                                   7   save ‘em” envelope that contained an inmate appeal dated March 8, 2018, with two Form
                                   8   22s attached. (Id.) In the May 2018 grievance, he stated that the documents in the
                                   9   envelope grieved the “same issue”; that he received no reply to the March grievance; and
                                  10   that he was “lucky they didn’t throw it away.” (Id.) He asked that his original March 8,
                                  11   2018 grievance and Forms 22 (which he included with the CHCF grievance) be submitted
                                  12   to the appeals coordinator. (Id.)
Northern District of California
 United States District Court




                                  13          In that supposedly original March 8 grievance, Barraillier alleged that on March 8,
                                  14   2018, he was taken to the medical unit at Salinas Valley following a seizure. (Id.) He
                                  15   woke up to find Officers Ramirez and Alvarez attacking him, while other guards failed to
                                  16   intervene. (Id.) The grievance (including the submission date) is written in blue ink. (Id.
                                  17   at 10-11.) Defendants point out that the “the day and month are written over in black ink
                                  18   to read ‘3/8.’” (Id. at 11.) The CHCF May 18 grievance is written in black ink. (Id.)
                                  19   Defendants also point out that the “Form 22s Barraillier alleges he included with his
                                  20   ‘original’ submission dubiously dated ‘3/8/18,’ post-date the date of submission and are
                                  21   dated March 12, 2018 and March 21, 2018, respectively.” (Id.) They also contend that
                                  22   “there is no indication that Barraillier’s alleged ‘original’ March 8, 2018 submission was
                                  23   received at any institution before being included as part of Barraillier’s May 18, 2018
                                  24   grievance.” (Id.) They state that the sections titled “for staff use only” have “no markings
                                  25   other than those associated with its processing by the CHCF Appeals Office on May 22,
                                  26   2018.” (Id.)
                                  27          Realizing the grievance concerned events at Salinas Valley, the CHCF Appeals
                                  28   Office forwarded CHCF-18-01930 to the Salinas Valley Appeals Office and informed
                                                                                     2
                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 3 of 11




                                   1   Barraillier of their action through correspondence dated May 22, 2018. (Id.)
                                   2          (b)    Grievance Proceedings at Salinas Valley
                                   3          The SVSP Appeals Office received CHCF-18-01930 on May 22, 2018 and gave it
                                   4   Institutional Log No. SVSP-L-18-03039. (Id.) Defendants contend that the SVSP Appeals
                                   5   Office “has no record of receiving an inmate appeal from Barraillier in 2018 prior to
                                   6   CHCF’s forwarding of CHCF-18-01930 on May 22, 2018.” (Id.) The appeals office also
                                   7   has no record “reflecting the return of an unprocessed or screened-out inmate appeal to
                                   8   Barraillier at any time between March 8, 2018 and the receipt of SVSP-L-18-03039 on
                                   9   May 22, 2018.” (Id.)
                                  10          On June 13, 2018, Barraillier was interviewed by telephone to discuss the appeal.
                                  11   (Id.) The next day, June 14, a Second Level Response issued in which it was declared that
                                  12   “after an inquiry was conducted, no staff member violated CDCR policy with respect to
Northern District of California
 United States District Court




                                  13   Barraillier’s excessive force claims.” (Id.) The Second Level Response informed
                                  14   Barraillier that to appeal the denial “he was required to submit his appeal through all levels
                                  15   of review and that administrative remedies would not be considered exhausted until a
                                  16   decision had been rendered at the Third Level.” (Id. at 11-12.) The response was
                                  17   delivered to Barraillier on June 28, 2018. (Id. at 12.)
                                  18          Seven months later, on January 28, 2019, Barraillier submitted to the Office of
                                  19   Appeals his appeal of the Second Level Response. (Id.) “In Section F of the appeal,
                                  20   Barraillier stated his disagreement with the decision below and, presumably in an effort to
                                  21   explain the untimeliness of his appeal to the third level, indicated that he only received the
                                  22   second level response two weeks ago.” (Id. at 12.) Rather than using the proper CDCR
                                  23   602-A form when additional space is needed, he included “a second, previously
                                  24   unsubmitted, CDCR 602 form where he merely reiterated his arguments in Section F of
                                  25   that form and referenced three Form 22s as additional supporting documents.” (Id.)
                                  26   Defendants contend the “three Form 22s were presumably offered by Barraillier to
                                  27   corroborate his claim of only recently receiving the second level decision and to explain
                                  28   the untimeliness of his appeal to the third level.” (Id.)
                                                                                      3
                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 4 of 11




                                   1           The appeal was received on January 31, 2019 and given Appeal Log No. 1819429.
                                   2   (Id.) On March 28, 2019, it was rejected because plaintiff failed to submit the original
                                   3   appeal form. (Id.)
                                   4           Defendants state that “[s]ubmission of the original appeal form is an important
                                   5   requirement to maintain the integrity of the appeal process at the Third Level of Review
                                   6   and to safeguard against modifications, revisions, or changes to the inmate’s original
                                   7   appeal.” (Id.) “Only the original appeal form is accepted at the Third Level of Review.”
                                   8   (Id.) If the inmate does not have the original, they are told that a replacement copy “may
                                   9   be obtained from institutional staff who will stamp the replacement copy ‘Treat as
                                  10   Original’ in red ink.” (Id.) A “Use as Original” stamp is not “consistent with the protocols
                                  11   in place at the time of Barraillier’s appeal necessary to ensure the integrity of the appeal
                                  12   process.” (Id.)
Northern District of California
 United States District Court




                                  13           A letter was sent to Barraillier informing him of the rejection, the reasons the appeal
                                  14   was rejected, and what corrective action was required:
                                  15
                                               Only the original appeal form is accepted at that Third Level of Review. If you do
                                  16           not have the original document, see your Appeals Coordinator for a replacement
                                               copy, stamped ‘Treat as Original’ in red ink by the institution. The Appeals
                                  17           Coordinator will determine whether or not it is appropriate to give you a stamped
                                  18           copy.
                                       (Id. at 13.)
                                  19
                                               Barraillier did not resubmit SVSP-L-18-03039/CHCF-18-01930 for further review
                                  20
                                       at the third level after its March 28, 2019 rejection, though he did submit it as part of a
                                  21
                                       separate appeal (No. SAC-19-01767, discussed below) to the Appeals Office in
                                  22
                                       Sacramento. (Id.) According to defendants, Barraillier could have asked for a “Treat as
                                  23
                                       Original” copy of the appeal from the Salinas Valley Appeals Office, but he did not do so.
                                  24
                                       (Id.)
                                  25
                                               (c)    Grievance Proceedings in Sacramento
                                  26
                                               On April 24, 2019, Barraillier submitted a new and separate grievance (No. SAC-
                                  27
                                       19-01767) to the Appeals Office at California State Prison, Sacramento (SAC). (Id.) In
                                  28
                                                                                      4
                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 5 of 11




                                   1   that grievance, Barraillier asked for a “treat as original” stamped copy of his appeal SVSP-
                                   2   18-03039/CHCF-18-01930. (Id.)
                                   3          His request was rejected on May 1 at the first level of review because a request for a
                                   4   “Treat as Original” (TAO) copy was not a proper subject for an inmate grievance. (Id.) A
                                   5   letter was sent to him with this information, and it advised him to put his request to the
                                   6   facility that processed his appeal. (Id.)
                                   7          On June 17, Barraillier submitted SAC-19-01767 directly to the third level of
                                   8   review and added nothing more to his 602 form. He did include some attachments,
                                   9   including “portions of his submission in SVSP-L-18-03039/CHCF-18-01930, an Inmate
                                  10   Appeal Assignment Notice, portions of the prior incident report, correspondence from the
                                  11   Monterey County District Attorney’s Office, a handwritten note, various Form 22s, a
                                  12   general chrono to his central file, and an Office of Appeal Inmate Appeal history IATS
Northern District of California
 United States District Court




                                  13   printout dated March 4, 2019.” (Id. at 13-14.) The submission was received on June 19
                                  14   and was rejected on July 17 because Barraillier improperly bypassed the lower levels of
                                  15   review. (Id. at 14.) A letter was sent to Barraillier informing him of the decision and the
                                  16   reasons behind it. (Id.)
                                  17          On August 20, Barraillier resubmitted SAC-19-01767 to the third level of review
                                  18   after the July 17 rejection by that same office. (Id.) His resubmitted appeal included “an
                                  19   additional blank CDCR 602 form, filling out the informational section of the first page,
                                  20   signing and dating his submission ‘8/20/19,’ and completing Section D—the section of the
                                  21   form asking the inmate to explain the basis of their dissatisfaction with the first level
                                  22   decision.” (Id.) In Section D, Barraillier said his appeal (presumably SVSP-L-18-
                                  23   03039/CHCF-18-01930) was untimely because he did not receive a timely first level
                                  24   response. (Id.) Barraillier offered no reason for resubmitting his appeal after it was
                                  25   rejected, nor did he re-raise his request for a “treat as original” copy of SVSP-L-18-
                                  26   03039/CHCF-18-01930 in his supplemental 602 form. (Id.) Barraillier “again included
                                  27   various attachments very similar, but not identical, to his prior submission.” (Id.)
                                  28          The resubmitted appeal was received on August 22 and rejected on October 14
                                                                                      5
                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 6 of 11




                                   1   because Barraillier had improperly bypassed the lower levels of review. (Id.) He was sent
                                   2   a letter that same day informing him that his appeal was being forwarded to the appeals
                                   3   coordinator at SAC. (Id.)
                                   4          On October 17, the SAC Appeals Office received SAC-19-01767 from the Office of
                                   5   Appeals following the second rejection of the grievance, and on October 23 rejected it.
                                   6   (Id. at 15.) A letter was sent to him that same day along with his documents. (Id.) He was
                                   7   told that a request for “Treat as Original” copies was not “an appropriate subject for an
                                   8   inmate appeal and that the request should be made to the institution that processed the
                                   9   appeal.” (Id.) The letter also informed Barraillier he could submit an appeal to the SAC
                                  10   Appeals Office about a prison’s failure to respond to such a TAO request, and that such an
                                  11   appeal would be sent to the appropriate authorities. (Id.)
                                  12          “From 2019 through 2020, Barraillier submitted no less than 20 other inmate
Northern District of California
 United States District Court




                                  13   appeals to the SAC Appeals Office.” (Id.) Two were granted at the first level of review,
                                  14   but none grieved the fact that the SVSP Appeals Office did not provide a TAO
                                  15   replacement copy of SVSP-L-18-03039/CHCF-18-01930. (Id.)
                                  16          Neither the CHCF Appeals Office nor the SVSP Appeals office has any record of
                                  17   receiving any TAO request from Barraillier. (Id.) (Any such request would have to be
                                  18   processed and fulfilled by the SVSP Appeals Office as that is where the incident occurred.
                                  19   (Id.)). Although Barraillier submitted two more inmate appeals to SVSP, neither one was
                                  20   a TAO request nor contained any documents indicating any such request had been made in
                                  21   the past. (Id.)
                                  22          On January 4, 2019, the SVSP Appeals Office received a Form 22 from Barraillier
                                  23   while he was at SAC in which he asked about the status of SVSP’s response to SVSP-L-
                                  24   18-03039. (Id. at 16.) A copy of SVSP’s response was sent to him that same day. (Id.)
                                  25   (i)    California Government State Tort Claims Act
                                  26          The California Tort Claims Act requires a person to present his claim to the
                                  27   California Victim Compensation and Government Claims Board before he may file an
                                  28   action for damages against a California governmental entity or employee “for death or for
                                                                                     6
                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 7 of 11




                                   1   injury to person or to personal property.” Cal. Gov’t Code § 911.2. Defendants have
                                   2   submitted undisputed evidence that Barraillier did not comply with the presentation
                                   3   requirement. “A diligent search of the records maintained by the Government Claims
                                   4   Program which reviews government claims submitted in California reflects no claims filed
                                   5   by Barraillier from January 1, 2018 through October 20, 2020.” (MSJ, Dkt. No. 41 at 28;
                                   6   Tucay Decl., Dkt. No. 41-5 at 2.)
                                   7                                   STANDARD OF REVIEW
                                   8          Summary judgment is proper where the pleadings, discovery and affidavits
                                   9   demonstrate that there is “no genuine dispute as to any material fact and [that] the movant
                                  10   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those
                                  11   which may affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
                                  12   248 (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a
Northern District of California
 United States District Court




                                  13   reasonable jury to return a verdict for the nonmoving party. Id.
                                  14          The party moving for summary judgment bears the initial burden of identifying
                                  15   those portions of the pleadings, discovery and affidavits which demonstrate the absence of
                                  16   a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
                                  17   Where the moving party will have the burden of proof on an issue at trial, it must
                                  18   affirmatively demonstrate that no reasonable trier of fact could find other than for the
                                  19   moving party. On an issue for which the opposing party by contrast will have the burden
                                  20   of proof at trial, as is the case here, the moving party need only point out “that there is an
                                  21   absence of evidence to support the nonmoving party’s case.” Id. at 325.
                                  22          Once the moving party meets its initial burden, the nonmoving party must go
                                  23   beyond the pleadings and, by its own affidavits or discovery, set forth specific facts
                                  24   showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(c). The Court is
                                  25   concerned only with disputes over material facts and “[f]actual disputes that are irrelevant
                                  26   or unnecessary will not be counted.” Anderson, 477 U.S. at 248. It is not the task of the
                                  27   court to scour the record in search of a genuine issue of triable fact. Keenan v. Allan, 91
                                  28   F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party has the burden of identifying, with
                                                                                      7
                                            Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 8 of 11




                                   1   reasonable particularity, the evidence that precludes summary judgment. Id. If the
                                   2   nonmoving party fails to make this showing, “the moving party is entitled to a judgment as
                                   3   a matter of law.” Celotex, 477 U.S. at 323 (internal quotations omitted)
                                   4                                          DISCUSSION
                                   5   i.      Exhaustion of Federal Claims
                                   6           Prisoners must properly exhaust their administrative remedies properly before filing
                                   7   suit in federal court, as mandated by the Prison Litigation Reform Act (PLRA). Ross v.
                                   8   Blake, 136 S. Ct. 1850, 1856-58 (2016); Woodford v. Ngo, 548 U.S. 81, 93 (2006). “No
                                   9   action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any
                                  10   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility
                                  11   until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).
                                  12   A prisoner is required to exhaust the grievance procedures that are “capable of use” to
Northern District of California
 United States District Court




                                  13   obtain “some relief for the action complained of.” Blake, 136 S. Ct. at 1859 (quoting
                                  14   Booth v. Churner, 532 U.S. 731, 738 (2006)). Unless the administrative process is not
                                  15   available, “the PLRA’s text suggests no limits on an inmate’s obligation to exhaust—
                                  16   irrespective of any ‘special circumstances.’” Id. at 1856. “[T]hat mandatory language
                                  17   means a court may not excuse a failure to exhaust.” Id.
                                  18           Proper exhaustion requires using all steps of an administrative process and
                                  19   complying with “deadlines and other critical procedural rules.” Ngo, 548 U.S. at 90.
                                  20   The State of California provides its prisoners the right to appeal administratively “any
                                  21   policy, decision, action, condition or omission by the [CDCR] or its staff that the inmate
                                  22   . . . can demonstrate as having a material adverse effect upon his or her health, safety, or
                                  23   welfare.” Cal. Code Regs. tit. 15 (“15 CCR”), § 3084.1(a). To exhaust available
                                  24   administrative remedies within this system, a prisoner must proceed through three levels of
                                  25   appeal, use the proper forms, and adhere to the regulations regarding submission and
                                  26   appeal. Ngo, 548 U.S. at 90; 15 CCR §§ 3084.2(a); 3084.7. A substantive decision at the
                                  27   third level of review exhausts all available administrative remedies. Ngo, 548 U.S. at 85-
                                  28   86; 15 CCR § 3084.7(d)(3). If an appeal is erroneously accepted at a lower level, that fact
                                                                                      8
                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 9 of 11




                                   1   does not bar the next level of review from taking appropriate action, including rejection or
                                   2   cancellation of the appeal. 15 CCR § 3084.6(a)(5).
                                   3          Under § 3084.8(b), an inmate must submit an appeal within 30 days of either the
                                   4   incident being appealed; having knowledge of the action or the decision being appealed; or
                                   5   receiving an unsatisfactory response to an appeal. If an appeal is cancelled, it shall not be
                                   6   accepted for substantive review until the cancellation decision is itself reversed on further
                                   7   appeal. Id. § 3084.6(e). If an appeal is cancelled at the third level of review, any appeal of
                                   8   that cancellation decision shall be made directly to the third level. Id.
                                   9          Defendants have presented undisputed evidence that Barraillier failed to exhaust his
                                  10   administrative remedies. His appeal of SVSP-L-18-03039/CHCF-18-01930 to the third
                                  11   level was rejected because he did not provide the original copy of his appeal, and there is
                                  12   no record of Barraillier resubmitting his appeal. A rejection of an appeal does not exhaust
Northern District of California
 United States District Court




                                  13   administrative remedies. 15 CCR § 3084.1. Because of this, Barraillier failed to exhaust
                                  14   any claims raised by grievance SVSP-L-18-03039/CHCF-18-01930.
                                  15          Defendants also have presented undisputed evidence that Barraillier’s request for a
                                  16   TAO copy of SVSP-L-18-03039/CHCF-18-01930, a request given the number of SAC-19-
                                  17   01767, did not exhaust his administrative remedies. First, it was a request for a copy, not a
                                  18   grievance of the claims in SVSP-L-18-03039/CHCF-18-01930. Second, his request was
                                  19   repeatedly rejected. His first attempt was rejected because his request was not the proper
                                  20   subject for an inmate appeal. He was informed of this and also told how to properly go
                                  21   about obtaining what he sought. Rather than follow these instructions, Barraillier sent his
                                  22   rejected appeal — a month and a half after he received the decision — to the third level of
                                  23   review. This resubmission was rejected because Barraillier improperly bypassed the lower
                                  24   levels of review. Barraillier then resubmitted this rejected appeal to the third level of
                                  25   review, where it was rejected again. There is no record that Barraillier ever tried again to
                                  26   obtain a proper review at the third level. So, even if SAC-19-01767 could, if submitted in
                                  27   compliance with regulations, constitute a proper attempt at exhausting his federal claims,
                                  28   the appeal’s rejection means his claims still are unexhausted.
                                                                                      9
                                         Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 10 of 11




                                   1          It is apparent that Barraillier took some efforts to exhaust his administrative
                                   2   remedies, but he did not follow the pertinent exhaustion requirements that were explained
                                   3   to him. He also did not file an opposition to the motion for summary judgment to explain
                                   4   his conduct. A district court may not grant a motion for summary judgment solely because
                                   5   the opposing party has failed to file an opposition. See Cristobal v. Siegel, 26 F.3d 1488,
                                   6   1494-95 & n.4 (9th Cir. 1994) (unopposed motion may be granted only after court
                                   7   determines that there are no material issues of fact). This is so even if the failure to oppose
                                   8   violates a local rule. See Martinez v. Stanford, 323 F.3d 1178, 1182-83 (9th Cir. 2003).
                                   9   But a court may, as here, grant an unopposed motion for summary judgment if the
                                  10   movant’s papers are sufficient to support the motion and do not on their face reveal a
                                  11   genuine issue of material fact. See United States v. Real Property at Incline Village, 47
                                  12   F.3d 1511, 1520 (9th Cir. 1995) (local rule cannot mandate automatic entry of judgment
Northern District of California
 United States District Court




                                  13   for moving party without consideration of whether motion and supporting papers satisfy
                                  14   Fed. R. Civ. P. 56), rev’d on other grounds sub nom. Degen v. United States, 517 U.S. 820
                                  15   (1996); Henry v. Gill Industries, Inc., 983 F.2d 943, 950 (9th Cir. 1993) (same).
                                  16          The evidence presented by defendants supports their motion for summary judgment.
                                  17   In contrast, Barraillier has presented no evidence that he exhausted his administrative
                                  18   remedies. The movants’ papers are sufficient to support the motion and do not on their
                                  19   face reveal a genuine issue of material fact. Accordingly, defendants’ motion for summary
                                  20   judgment on his federal claims is GRANTED.
                                  21   ii.    State Claims
                                  22          The California Tort Claims Act, see Cal. Gov’t Code §§ 810, et seq., requires a
                                  23   person to present his claim to the California Victim Compensation and Government
                                  24   Claims Board (Board) before he may file an action for damages against a California
                                  25   governmental entity or employee “for death or for injury to person or to personal
                                  26   property.” Cal. Gov’t Code § 911.2; see Cal. Gov’t Code §§ 905.2, 911.2, 945.4, 950.2. A
                                  27   claimant must present his claim to the Board within six months of the accrual of the cause
                                  28   of action. See Cal. Gov’t Code § 911.2. Additionally, an action against a governmental
                                                                                     10
                                        Case 3:19-cv-08330-WHO Document 47 Filed 08/16/21 Page 11 of 11




                                   1   entity or employee covered by the claims-presentation requirement must be filed within six
                                   2   months following written notice of rejection of the claim by the Board. See Cal. Gov’t
                                   3   Code § 945.6(a)(1). Timely claim presentation is “a condition precedent to plaintiff's
                                   4   maintaining an action against [a state employee or entity] defendant.” California v.
                                   5   Superior Court (Bodde), 32 Cal. 4th 1234, 1240 (Cal. 2004). A failure to comply with the
                                   6   presentation requirement bars review of state tort claims in federal court. Karim-Panahi v.
                                   7   Los Angeles Police Dept., 839 F.2d 621, 627 (9th Cir. 1988) (citing Ortega v. O’Connor,
                                   8   764 F.2d 703, 707 (9th Cir. 1985), rev’d on other grounds, 480 U.S. 709 (1987)).
                                   9          Barraillier’s state claims are barred because he did not present his claims to the
                                  10   California Victim and Compensation and Government Claims Board. Defendants have
                                  11   presented undisputed evidence that Barraillier did not comply with it: “A diligent search
                                  12   of the records maintained by the Government Claims Program which reviews government
Northern District of California
 United States District Court




                                  13   claims submitted in California reflects no claims filed by Barraillier from January 1, 2018
                                  14   through October 20, 2020.” (MSJ, Dkt. No. 41 at 28; Tucay Decl., Dkt. No. 41-5 at 2.)
                                  15   Barraillier has presented no evidence that he complied with the presentation requirement.
                                  16   The movants’ papers are sufficient to support the motion and do not on their face reveal a
                                  17   genuine issue of material fact. Summary judgment will be granted in favor of defendants
                                  18   on the state law claims.
                                  19                                         CONCLUSION
                                  20          Accordingly, defendants’ motion for summary judgment is GRANTED. (Dkt. No.
                                  21   41.) The Clerk shall terminate all pending motions, enter judgment in favor of defendants,
                                  22   and close the file.
                                  23          IT IS SO ORDERED.
                                  24        Dated: August 16, 2021
                                                                                          _________________________
                                  25
                                                                                          WILLIAM H. ORRICK
                                  26                                                      United States District Judge
                                  27

                                  28
                                                                                     11
